Citation Nr: 0004105	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-03 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral vascular 
disease.

3.  Entitlement to service connection for prostrate cancer.

4.  Entitlement to service connection for 
hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
following a November 1996 decision by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims for post-traumatic 
stress disorder (PTSD), chronic adjustment disorder with 
depressed mood, hypertension, peripheral vascular disease, 
prostrate cancer, and hypercholesterolemia.  Subsequently, by 
a November 1998 decision, service connection was granted for 
PTSD with anxiety disorder and depressive disorder.  
Consequently, given this grant of service connection for the 
veteran's claimed psychiatric disabilities, the remaining 
issues are only those listed on the title page of this 
decision.


FINDINGS OF FACT

1.  In November 1996, the RO denied service connection for 
hypertension, peripheral vascular disease, prostrate cancer, 
and hypercholesterolemia.  Notice of this denial was sent to 
the veteran on December 2, 1996.

2.  A notice of disagreement with the November 1996 denials 
was received from the veteran on July 28, 1997.

3.  A statement of the case that addressed the claims of 
service connection for hypertension, peripheral vascular 
disease, prostrate cancer, and hypercholesterolemia was 
mailed by the RO to the veteran on December 10, 1997.

4.  No timely Substantive Appeal was received by the RO as to 
the November 1996 denial of service connection for 
hypertension, peripheral vascular disease, prostrate cancer, 
or hypercholesterolemia.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing a November 
1996 denial of service connection for hypertension, 
peripheral vascular disease, prostrate cancer, or 
hypercholesterolemia.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (emphasis added).  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the Substantive Appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, VA regulations provide that the period for 
filing a Substantive Appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal.  He was not granted an 
extension of time to file a Substantive Appeal and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing a Substantive Appeal.  Specifically, the record 
shows that the RO denied service connection for, among other 
things, hypertension, peripheral vascular disease, prostrate 
cancer, and hypercholesterolemia.  Notice of these denials 
was sent to the veteran on December 2, 1996.  The veteran 
thereafter filed a timely NOD on July 28, 1997.  A SOC was 
issued in May 1992.  Thereafter, a VA Form 9 was received on 
February 9, 1998, but it did not include any allegation of 
error as to the denials of service connection hypertension, 
peripheral vascular disease, prostrate cancer, or 
hypercholesterolemia; it only contained allegation of error 
as to the denials of service connection for psychiatric 
disability.  See 38 C.F.R. § 20.202 (1999) (a substantive 
appeal must set forth specific allegation of error of fact or 
law.)  Moreover, while the veteran filed statements with the 
RO providing notice of treatment he had received which could 
be relevant to his claims of service connection (see July 
1996 NOD, February 1998 VA Form 9, and September 1998 
statement), these records were for treatment received from 
private physicians, not from VA.  Therefore, the RO did not 
have constructive knowledge of pertinent VA records during 
the applicable appeal period that would have extended the 
appeal period until 60 days after issuance of a SSOC 
addressing such pertinent evidence.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992); VAOPGCPREC 9-97 (Feb. 11, 1997).  
Furthermore, the Board recognizes that the veteran's 
representative subsequently filed additional statements with 
the RO, including an August 1999 VA Form 646, which might be 
construed as a substantive appeal of these issues.  However, 
this presentation was submitted well after the time period 
for filing a substantive appeal had passed.  Tomlin v. Brown, 
5 Vet. App. 355 (1993); 38 C.F.R. §§ 20.302(c), 20.305 
(1999). 

Consequently, the Board finds that, absent a timely filed 
Substantive Appeal, the veteran is statutorily barred from 
appealing the November 1996 denial of service connection for 
hypertension, peripheral vascular disease, prostrate cancer, 
and hypercholesterolemia.  The Board does not have 
jurisdiction to consider an appeal from this decision.  
38 C.F.R. § 20.200; Roy, supra.


ORDER

The appeal for service connection for hypertension, 
peripheral vascular disease, prostrate cancer, and 
hypercholesterolemia is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

